Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claim 6 is objected to because of the following informalities:  the claim recites “a open signal” in line 13, page 15 of the claims, which should read “an open signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2015/0187276).

Regarding claim 2, Shim discloses an Organic Light Emitting Diode (OLED) pixel compensation circuit (see Figs. 2-6B and 9; para[0016]), comprising: 
an OLED, having an anode connected to a third node and a cathode connected to a low voltage level line (see OLED in Figs. 2 and 4A-6B; para[0056]); 
a driving transistor, which is a double gate thin film transistor (TFT), configured to drive the OLED, the driving transistor having a top gate coupled to a first node, a bottom see Tdr in Figs. 2 and 4A-6B; para[0057]); 
a first TFT, having a gate connected to a first control signal line, a first end connected to a data line, and a second end connected to the second node (see Tsw1 in Figs. 2 and 4A-6B, Lscan as the claimed second control signal line; para[0049]; para[0065]); 
a second TFT, having a gate connected to a second control signal line, a first end connected to the data line, and a second end connected to the third node (see Tsw3 in Figs. 2 and 4A-6B, Lsense as the claimed second control signal line; para[0049]; para[0067]); 
a third TFT, having a gate connected to a third control signal line, a first end connected to a constant voltage source via a first switch, and a second end connected to the first node (see Tsw2 in Figs. 2 and 4A-6B, Lsense also as the claimed third control signal line, and sensing voltage Vdata-sen or Vref as the claimed constant voltage source; see connections of Tsw2 to a switch connecting to Vref in Fig. 6A, for an external sensing driving, based on the broadest reasonable interpretation; para[0049]; para[0066]; para[0093]-para[0098]); 
a fourth TFT, having a gate connected to a fourth control signal line, a first end connected to the constant voltage source, and a second end connected to the third node (see Tsw4 in Figs. 2 and 4A-6B, Lreset as the claimed fourth control signal line, and the sensing voltage Vdata-sen or the Vref as the claimed constant voltage source; para[0049]; para[0068]); 
see C2 in Figs. 2 and 4A-6B); and 
a second capacitor, connected between the first node and the third node (see C1 in Figs. 2 and 4A-6B).

Regarding claim 4, Shim discloses all the claim limitations as applied above (see claim 2). In addition, Shim discloses the first TFT, the second TFT, the third TFT and the fourth TFT are all N-type transistors (see) or P-type transistors (see in Figs. 2 and 4A-6B all the transistors are N-type transistors).

Regarding claim 5, Shim discloses all the claim limitations as applied above (see claim 2). In addition, Shim discloses wherein signals of the first control signal line, the second control signal line, the third control signal line, the fourth control signal line and a switch control signal of the first switch are provided by an external timing controller (see in Fig. 9 timing controller 210 in the panel driver 200, external to the display panel 100; para[0112]-para[0113]; para[0120]-para[0121]; para[0126]-para[0127];  para[0130]). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2015/0187276), in view of Kong et al. (US 2014/0168194).

Regarding claim 1, Shim discloses an Organic Light Emitting Diode (OLED) pixel compensation circuit (see Figs. 2-6B and 9; para[0016]), comprising: 
an OLED, having an anode connected to a third node and a cathode connected to a low voltage level line (see OLED in Figs. 2 and 4A-6B; para[0056]); 
a driving transistor, which is a double gate thin film transistor (TFT), configured to drive the OLED, the driving transistor having a top gate coupled to a first node, a bottom gate coupled to a second node, a source coupled to the third node, and a drain coupled to a high voltage level line (see Tdr in Figs. 2 and 4A-6B; para[0057]);
 a first TFT, having a gate connected to a first control signal line, a first end connected to a data line, and a second end connected to the second node (see Tsw1 in Figs. 2 and 4A-6B, Lscan as the claimed second control signal line; para[0049]; para[0065]);
a second TFT, having a gate connected to a second control signal line, a first end connected to the data line, and a second end connected to the third node (see Tsw3 in Figs. 2 and 4A-6B, Lsense as the claimed second control signal line; para[0049]; para[0067]); 
see Tsw2 in Figs. 2 and 4A-6B, Lsense also as the claimed third control signal line, and sensing voltage Vdata-sen or Vref as the claimed constant voltage source; see connections of Tsw2 to a switch connecting to Vref in Fig. 6A, for an external sensing driving, based on the broadest reasonable interpretation; para[0049]; para[0066]; para[0093]-para[0098]);
a fourth TFT, having a gate connected to a fourth control signal line, a first end connected to the constant voltage source, and a second end connected to the third node (see Tsw4 in Figs. 2 and 4A-6B, Lreset as the claimed fourth control signal line, and the sensing voltage Vdata-sen or the Vref as the claimed constant voltage source; para[0049]; para[0068]); 
a first capacitor, connected between the second node and the third node (see C2 in Figs. 2 and 4A-6B); and
a second capacitor, connected between the first node and the third node (see C1 in Figs. 2 and 4A-6B); 
wherein the first TFT, the second TFT, the third TFT and the fourth TFT are all N-type transistors or P-type transistors (see in Figs. 2 and 4A-6B all the transistors are N-type transistors); 
wherein when a voltage applied to the top gate of the driving transistor increases, a voltage difference between the drain and the source of the driving transistor proportionally decreases according to the voltage (para[0064]; para[0077]; ).
However, Shim does not appear to expressly disclose when the voltage applied to the top gate of the driving transistor increases, the current characteristic curve of the driving transistor proportionally decreases according to the voltage.
Kong discloses when a voltage applied to a top gate of a driving transistor increases, a current characteristic curve of the driving transistor proportionally decreases according to the voltage (see Figs. 6, 7b and 8b; para[0037]-para[0039]; para[0043]; “when a current characteristic curve of the driving TFT DT is shifted to the right due to an increase in the threshold voltage of the driving TFT DT, the compensation method according to the embodiment of the invention again moves the current characteristic curve of the driving TFT DT to an original position”; “as shown in FIG. 7B, when the compensation voltage ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Shim’s invention, with the teachings in Kong’s invention, to have when the voltage applied to the top gate of the driving transistor increases, the current characteristic curve of the driving transistor proportionally decreases according to the voltage, for the advantage of compensating for the degradation of the driving thin film transistor, by having the double gate type driving transistor with the two gate electrodes and applying the compensation voltage corresponding to a change amount of the threshold voltage of the driving TFT to the sub-gate electrode of the driving TFT, with which a shift of the threshold voltage to the original state is recovered efficiently, thereby preventing a drive failure resulting from a long drive, improving reliability, and increasing uniformity of luminance and life span of products using the OLED (para[0003]; para[0052]).

Regarding claim 3, Shim discloses all the claim limitations as applied above (see claim 2). In addition, Shim discloses wherein when a voltage applied to the top gate of the driving transistor increases, a voltage difference between the drain and the source of para[0064]; para[0077]; para[0080]; when a voltage applied to gate g2 of the driving transistor Tdr increases, the threshold voltage of the driving transistor Tdr is compensated; e.g. see in Fig. 4, “when the fourth switching transistor Tsw4 is turned off, a current flows in the driving transistor Tdr, whereby the voltage of the second node n2, which is a source voltage Vs_Tdr of the driving transistor Tdr, is increased towards the voltage level of the sensing voltage Vsen supplied to the second gate electrode g2_Tdr of the driving transistor Tdr”, Vsen having “a bias voltage level for driving the driving transistor Tdr”; thus, a voltage difference between the drain and the source of the driving transistor Tdr proportionally decreases according to the voltage).
However, Shim does not appear to expressly disclose when the voltage applied to the top gate of the driving transistor increases, the current characteristic curve of the driving transistor proportionally decreases according to the voltage.
Kong discloses when a voltage applied to a top gate of a driving transistor increases, a current characteristic curve of the driving transistor proportionally decreases according to the voltage (see Figs. 6, 7b and 8b; para[0037]-para[0039]; para[0043]; “when a current characteristic curve of the driving TFT DT is shifted to the right due to an increase in the threshold voltage of the driving TFT DT, the compensation method according to the embodiment of the invention again moves the current characteristic curve of the driving TFT DT to an original ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Shim’s invention, with the teachings in Kong’s invention, to have when the voltage applied to the top gate of the driving transistor increases, the current characteristic curve of the driving transistor proportionally decreases according to the voltage, for the advantage of compensating for the degradation of the driving thin film transistor, by having the double gate type driving transistor with the two gate electrodes and applying the compensation voltage corresponding to a change amount of the threshold voltage of the driving TFT to the sub-gate electrode of the driving TFT, with which a shift of the threshold voltage to the original state is recovered efficiently, thereby preventing a drive failure resulting from a long drive, improving reliability, and increasing uniformity of luminance and life span of products using the OLED (para[0003]; para[0052]).


Allowable Subject Matter

Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcoming the above claim objection.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 6, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the signals of the first control signal line, the second control signal line, the third control signal line, the fourth control signal line and the switch control signal of the first switch are arranged as follows: 
the OLED pixel compensation circuit sequentially enters an initiation phase, a  detection phase, a threshold voltage storage phase, a data written phase, and a lighting phase;
in the initiation phase, the first control signal line, the third control signal line, and the fourth control signal line correspond to a high voltage level, the second control signal line corresponds to a low voltage level, and the switch control signal of the first switch corresponds to a close signal;
in the detection phase, the first control signal line and the third control signal line correspond to the high voltage level, the second control signal line and the fourth control signal line correspond to the low voltage level, and the switch control signal of the first switch corresponds to the close signal;
in the threshold voltage storage phase, the first control signal line and the second control signal line correspond to the high voltage level, the third control signal line and the fourth control signal line correspond to the low voltage level, and the switch control signal of the first switch corresponds to a open signal;
in the data written phase, the first control signal line corresponds to the high voltage level, the second control signal line, the third control signal line and the fourth control signal line correspond to the low voltage level, and the switch control signal of the first switch corresponds to the open signal; and
in the lighting phase, the first control signal line, the second control signal line, the third signal line and the fourth signal line all correspond to the low voltage level, and the switch control signal of the first switch corresponds to the open signal”, as claimed in claim 6.

	Regarding claim 7, it includes allowable subject matter based on its dependency on claim 6.


Claims 8-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 8, Shim discloses an Organic Light Emitting Diode (OLED) pixel compensation method (see Figs. 2-6B; para[0016]) comprising:
providing an OLED pixel compensation circuit, wherein the OLED pixel compensation circuit (see Figs. 2-6B and 9; para[0016]) comprises:
a driving transistor, which is a double gate thin film transistor (TFT), configured to drive the OLED, the driving transistor having a top gate coupled to a first node, a bottom gate coupled to a second node, a source coupled to a third node, and a drain coupled to a high voltage level line (see Tdr in Figs. 2 and 4A-6B; para[0057]);
a first TFT, having a gate connected to a first control signal line, a first end connected to a data line, and a second end connected to the second node (see Tsw1 in Figs. 2 and 4A-6B, Lscan as the claimed second control signal line; para[0049]; para[0065]);
a second TFT, having a gate connected to a second control signal line, a first end connected to the data line, and a second end connected to the third node (see Tsw3 in Figs. 2 and 4A-6B, Lsense as the claimed second control signal line; para[0049]; para[0067]);
see Tsw2 in Figs. 2 and 4A-6B, Lsense also as the claimed third control signal line, and sensing voltage Vdata-sen or Vref as the claimed constant voltage source; see connections of Tsw2 to a switch connecting to Vref in Fig. 6A, for an external sensing driving, based on the broadest reasonable interpretation; para[0049]; para[0066]; para[0093]-para[0098]);
a fourth TFT, having a gate connected to a fourth control signal line, a first end connected to the constant voltage source, and a second end connected to the third node (see Tsw4 in Figs. 2 and 4A-6B, Lreset as the claimed fourth control signal line, and the sensing voltage Vdata-sen or the Vref as the claimed constant voltage source; para[0049]; para[0068]);
a first capacitor, connected between the second node and the third node (see C2 in Figs. 2 and 4A-6B); and
a second capacitor, connected between the first node and the third node (see C1 in Figs. 2 and 4A-6B);
an OLED, having an anode connected to the third node and a cathode connected to a low voltage level line (see OLED in Figs. 2 and 4A-6B; para[0056]).
entering an initiation phase, wherein in the initiation phase, the first control signal line, the third control signal line, and the fourth control signal line correspond to a high voltage level such that the first TFT, the third TFT and the fourth TFT are turned on, the second control signal line corresponds to a low voltage level such that the second TFT is turned off, the data line provides a predetermined voltage level such that the predetermined voltage level is written into the second node, the first switch is closed such that a voltage of the constant voltage source is written into the first node;
entering a detection phase, wherein in the detection phase, the first control signal line and the third control signal line correspond to the high voltage level such that the first TFT and the third TFT are turned on, the second control signal line and the fourth control signal line correspond to the low voltage level such that the second TFT and the fourth TFT are turned off, the first switch is closed, the data line provides the predetermined voltage, the driving transistor is turned on, a voltage of the third node increases as time goes by, a voltage difference between the source and the drain of the driving transistor decreases, when the voltage difference is equal to a threshold voltage of the driving transistor, the driving transistor cuts off, at this time, the threshold voltage is stored in the first capacitor; 
entering a threshold voltage storage phase, wherein in the threshold voltage storage phase, the first control signal line and the second control signal line correspond to the high voltage level such that the first TFT and the second TFT are turned on, the third control signal line and the fourth control signal line correspond to the low voltage level such that the third TFT and the fourth TFT are turned off, the first switch is open, the data line provides the predetermined voltage level, the voltage of the source of the driving transistor is the predetermined voltage level, at this time, the threshold voltage of the driving transistor is stored in the second capacitor;
entering a data written phase, wherein in the data written phase, the first control signal line corresponds to the high voltage level such that the first TFT is turned on, the second control signal line, the third control signal line and the fourth control signal line correspond to the low voltage level such that the second TFT, the third TFT and the fourth TFT are turned off, the first switch is open, the data line provides a data signal high voltage level, and the data signal high voltage level is written into the second node; and
entering a lighting phase, wherein in the lighting phase, the first control signal line, the second control signal line, the third signal line and the fourth control signal line all correspond to the low voltage level such that the first TFT, the second TFT, the third TFT, and the fourth TFT are turned off, the first switch is open, the driving transistor is turned on and the OLED generates lights”, as claimed in claim 8.

Regarding claims 9-11, these claims are allowed based on their dependency on claim 8.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623